Citation Nr: 1041364	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he had recognizable guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a September 1995 decision, the RO denied a claim for benefits 
filed by the appellant on the basis that he did not have status 
as a veteran.  Although the issue currently before the Board 
involves similar determinations as to veteran status, this appeal 
arises from a claim filed pursuant to a statute recently passed 
by Congress, which provides for a different class of benefits, 
and for which status as a veteran is only one of several 
criterion that must be met.  In other words, the current appeal 
is based on an intervening change in law that creates a new basis 
of entitlement.  Consequently, the Board will consider the 
question of the appellant's status as a veteran on a de novo 
basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service in the recognized 
guerillas.  Throughout the appeal the appellant clearly 
articulated his contention that his service with a guerilla unit 
should be recognized as having been in the service of the U.S. 
Armed Forces, Far East (USAFFE), submitting numerous documents in 
support of his claim, and addressing the U.S. service 
department's negative responses.  He clearly is aware that 
relevant evidence in this case involves evidence that the unit in 
which he served was one recognized by the appropriate U.S. 
service department. 

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate his claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of he and VA in 
obtaining that evidence.  The instant case involves the legal 
issue of whether his service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service.  He is well aware of 
the information and evidence necessary to substantiate his claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that he has not been 
prejudiced by VA's failure to notify him of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained two determinations by the service 
department, and the appellant has submitted his service 
documents.   The Board notes that the United States Court of 
Appeals for the Federal Circuit held in Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency 
and Indemnity Compensation claim, where service department 
certification of a veteran's active service is required, an 
appellant is entitled to submit and receive consideration of new 
evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was a 
violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active service 
after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further 
held that "the correct interpretation of the governing statues 
and regulations requires that a claimant's new evidence be 
submitted and considered in connection with a request for 
'verification of service from the service department' pursuant to 
38 C.F.R. § 3.203(c)."  Id.

In this case, the RO submitted the appellant's documents to the 
service department, and received a second determination from that 
agency in August 2009.  Following that determination, the 
appellant submitted two December 1991 Joint Affidavits, and a 
September 2000 Affidavit.  One Joint Affidavit and the September 
2000 Affidavit indicated only that the appellant served as a 
medical aide in service; neither document provided information 
concerning the appellant's unit or USAFFE status.  The other 
Joint Affidavit indicated that the appellant was never processed 
into the USAFFE.  Given that none of the three documents provides 
any information suggesting that the appellant served with the 
USAFFE, the Board finds that Capellan does not require the 
documents to be submitted to the service department to determine 
whether the appellant had the requisite service.  VA has fully 
complied with the due process requirements set forth in Capellan.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with an organized guerilla 
unit designated as B Company, 1st Battalion, 77th Infantry, 7th 
Military District.  In connection with his claim he has submitted 
service documents generated by various Philippine government 
sources indicating that the appellant served with the above unit, 
as well as other documents addressing his service.  On a December 
1991 Joint Affidavit, C.G. and L.B. explained that they were 
inducted into the USAFFE, following which they were assigned to B 
Company, 75th Infantry regiment, 7th Military District.  They 
noted that the appellant was a medical aide who moved with their 
group, but who was not processed into the USAFFE because he was 
sick at the time and unable to secure transportation to the 
processing site.  In a December 1991 Joint Affidavit by A.A. and 
V.Q., and September 2000 Affidavit from R.B., the affiants 
indicated that they knew the appellant served as a medical aide 
during World War II.  An April 2008 statement from the Philippine 
Veterans Affairs Office indicates that the appellant served in 
the above unit, and a Confirmation of Military Service indicates 
that the appellant had military service during World War II.  

The above documents at most acknowledge that the appellant served 
as a guerilla during World War II, but none of the documents 
submitted by the appellant suggest that he served in a unit 
associated with the U.S. Armed Forces.  The December 1991 Joint 
Affidavit by C.G. and L.B. specifically indicates that the 
appellant was not processed into the USAFFE, which the appellant 
agrees was the case.  The appellant contends that he had other 
concerns at the time that took precedence over presenting for 
processing into the USAFFE.

In February 1996 (in connection with an earlier claim) and in 
August 2009, the appropriate service department indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish his service.  He is claiming service in 
a Guerilla unit that he believes served the U.S. Armed Forces, 
Far East (although he admittedly himself never was processed by 
the USAFFE), and none of those documents are from a U.S. service 
department.  Although he contends that the referenced documents 
suffice under 38 C.F.R. § 3.203 to establish the requisite 
service, the appropriate service department in his case under 
that regulation would be a U.S. service department, and not the 
Philippine government.  The Board acknowledges the appellant's 
contention that the service department's records are incomplete 
because of a 1973 fire at the facility holding service records, 
but points out that even if the records at issue in this case 
(namely, the list of those processed into the USAFFE, as opposed 
to service treatment records placed in storage) were stored in 
the areas affected by the fire, the service department has not 
indicated that the records at issue were damaged in the fire or 
incomplete in any way.  The appellant's supposition to the 
contrary is unsupported and unpersuasive.  

In any event, the Philippine documents do not support his claim.  
They at most note that he served in a guerilla unit.  As for the 
other documents submitted by the appellant, they at most show he 
fought during World War II; they do not purport to show he served 
with the USAFFE.

To determine the nature of the appellant's service, VA contacted 
the service department, which in August 2009 certified that he 
did not have the type of service that would qualify him for 
payment from the Filipino Veterans Equity Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as he neither contends nor does the evidence suggest that he had 
the other types of service qualifying him for payment from the 
Filipino Veterans Equity Compensation Fund, the Board finds that 
the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 




____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


